Citation Nr: 0533909	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for atrial fibrillation.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or upon housebound 
status.

(The issue of whether a December, 16, 1968, decision of the 
Board of Veterans' Appeals denying additional compensation 
benefits prior to July 8, 1965, by reason of a dependent 
child is the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to April 
1946.
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2005, the veteran testified at a hearing before an 
RO hearing officer.  A transcript of the hearing is 
associated with the claims folders.  

The issues of entitlement to service connection for a seizure 
disorder and entitlement to special monthly compensation 
based on the need for aid and attendance or upon housebound 
status are addressed in the REMAND that follows the order 
section of this decision.


FINDINGS OF FACT

1.  Atrial fibrillation is not the result of an event not 
reasonably foreseeable, carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in the furnishing of medical treatment or a 
failure to diagnose the condition prior to January 1998.  

2.  No additional disability resulted from the failure of VA 
to diagnosis atrial fibrillation or to refer the veteran to a 
cardiologist prior to January 1998.  




CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for atrial fibrillation resulting from VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The record reflects that through the statement of the case, 
supplemental statements of the case, and a May 2003 letter 
from the RO, the veteran has been informed of the evidence 
and information necessary to substantiate her claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence in support of her claim, and the evidence 
that she should submit if she did not desire VA to obtain 
such evidence on her behalf.  Additionally, the veteran was 
asked to submit any pertinent evidence in her possession.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all pertinent available medical 
evidence identified by the veteran has been obtained.  In 
connection with her claim, the veteran was afforded a VA 
examination.  She has not identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such outstanding evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The record reflects that following provision of the required 
notice and the completion of all indicated development of the 
record, the RO readjudicated the veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
complete VCAA notice been provided at an earlier time.  

In sum, the Board is of the opinion that any procedural 
deficiencies in the development and consideration of this 
claim by the RO were insignificant and non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for atrial fibrillation.


Evidentiary Background

In October 1966, the veteran underwent a cholecystectomy at a 
VA medical facility.  At the end of the procedure, she 
developed mild hypotension that required Methedrine for 
control.  

During VA neuropsychiatric examination in November 1980, the 
veteran reported many symptoms in which her anxiety was 
somatized.  In particular, she had reported tension, 
irritability, lightheadedness, paroxysmal tachycardia, and 
gastrointestinal symptoms of heartburn, cramps, and diarrhea.  
The pertinent diagnosis was generalized anxiety disorder with 
depressive features.  The veteran was noted to be preoccupied 
with her somatic disease to the point that she was unable to 
work.  

During inpatient VA medical treatment for nonservice-
connected breast carcinoma in June 1990, the veteran's 
medical history was noted to include congestive heart 
failure, hypertension, hypercholesterolemia, and obesity.  

Subsequent VA medical records show that the veteran 
complained of shortness of breath on numerous occasions.  In 
June 1996, she had a pulse of 60 that was considered 
"regularly irregular."  In August 1996, the veteran sought 
treatment for a shortness of breath requiring her to gasp for 
air.  Her pulse was 72 and regular.  Tachyarrhythmia was 
suspected.  

The report of a December 1996 VA aid and attendance 
examination notes that the veteran was severely obese.  Her 
obesity and osteoarthritis of the knees limited her mobility.  
She was noted to have a diagnosis of hypertension, not well 
controlled.  

An April 1997 outpatient treatment records notes that the 
veteran had a pulse of 70 with premature beats.  

A June 1997 VA outpatient treatment record notes that the 
veteran presented with symptoms of chronic shortness of 
breath.  She also reported episodes suggestive of complex 
partial seizures.  An EEG was normal.  

Subsequent outpatient treatment records show that the veteran 
continued to complain of shortness of breath, dyspnea on 
exertion, and a "woozy feeling" in her head.  

The veteran was hospitalized at a VA medical facility in 
January 1998 after reporting a one-day history of dizziness 
with no chest pain, shortness of breath, or palpitations.  
Her medical history was notable for diabetes mellitus and 
hypertension.  Atrial fibrillation was diagnosed with a rate 
of 150 beats on electrocardiogram.

A May 2000 statement from Dr. Brian A. McGovern, the 
veteran's private cardiologist, notes that he reviewed the 
veteran's VA medical records from June 1996.  It was 
concluded that the first documentation of atrial fibrillation 
was during the veteran's inpatient treatment in January 1998.  
While atrial fibrillation may have been present prior to that 
time, the physician noted that he had no way of knowing that 
with certainty.

An August 2000 statement from a private cardiologist notes 
that the veteran complained of episodic feelings of 
nervousness in her chest with diaphoresis.  Holter monitor 
revealed that she had chronic atrial fibrillation with 
markedly varying heart rates with bursts of atrial 
fibrillation as fast as 175 beats per minute.  

In December 2002, the veteran filed a claim for compensation 
under the provisions of 38 U.S.C. § 1151 for a heart 
condition and a claim for service connection for a seizure 
disorder secondary to her head injury in service.  

The veteran was afforded a VA examination in June 2004.  The 
veteran reported a history of chronic atrial fibrillation 
since 1995.  The examiner noted that there was no history of 
myocardial infarction or cerebrovascular accident.  The 
veteran reported chest discomfort, an inability to climb 
stairs, lightheadedness, shortness of breath, and fatigue.  
There was no paroxysmal nocturnal dyspnea.  The veteran had 
frequent palpitations, lightheadedness, and near syncope, but 
no frank syncope.  A pacemaker was previously recommended, 
but the veteran declined the treatment.  The veteran was 
noted to have diabetes mellitus and hypertension.  She had no 
history of smoking, alcohol abuse, or substance abuse.  The 
examiner noted that the veteran's diabetes and hypertension 
were possible factors underlying her atrial fibrillation.  
While the veteran felt that an earlier referral to a 
cardiologist might have made her feel more comfortable, the 
examining physician opined that such earlier referral would 
not have altered the course of her disease.  

In April 2005, the veteran testified at a hearing before an 
RO hearing officer.  She felt that her atrial fibrillation 
resulted from a lack of treatment and refusal of treatment by 
VA.  In particular, she felt that VA constantly refused 
issuing referrals to cardiologists delaying the diagnosis.  


Legal Criteria

VA provides compensation under the provisions of 38 U.S.C. § 
1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2005).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the Court in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and (2) 
the proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2005), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran contends that she is entitled to compensation 
under the provisions of 38 U.S.C. § 1151 for her atrial 
fibrillation as a result of the failure of VA to diagnose the 
condition prior to January 1998.  In particular, she asserts 
that VA medical records prior to that date supports a 
diagnosis of the disorder.  She notes that in 1980, she was 
found to have lightheadedness and paroxysmal tachycardia.  
Similarly, subsequent records show that she had an irregular 
heart beat in June 1996 and tachyarrhythmia was suspected in 
August 1996.  However, the first clinical diagnosis of atrial 
fibrillation was not rendered until January 1998 when she 
sought treatment for dizziness.  

While the veteran asserts that her atrial fibrillation should 
have been diagnosed prior to January 1998, the Board notes 
that her private cardiologist reviewed her medical records 
from June 1996 and opined that the first documentation of 
atrial fibrillation was in January 1998.  Her cardiologist 
could not state with medical certainty that atrial 
fibrillation occurred prior to that date.  

Moreover, a VA cardiologist, after examining the veteran, 
obtaining a medical history, and reviewing the claims folder, 
opined that, while the veteran thought that an earlier 
referral to a cardiologist would have helped her feel more 
comfortable, an earlier referral would not have altered the 
course of her disease.  

The Board notes that while the veteran might sincerely 
believe that she has additional disability as a result of 
VA's failure to diagnose the disorder at an earlier time, as 
a lay person, she is not competent to provide a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In fact, she has provided no medical evidence in support of 
her contention and the aforementioned VA medical opinion is 
to the effect that the failure to diagnose the condition at 
an earlier time had no bearing on the course of the disease.  

Accordingly, compensation under the provisions of 38 U.S.C.A. 
§ 1151 is not warranted.


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for atrial fibrillation is denied.


REMAND

The veteran's service medical records are not currently 
associated with the claims folders.  A July 2004 rating 
decision notes that the veteran's service medical records are 
negative for any complaints or treatment for a seizure 
disorder.  This suggests that the service medical records 
were associated with the claims folders at that time.  While 
an April 2005 letter from the RO to the veteran notes that no 
service medical records were associated with the claims 
folders, the record does not reflect what efforts, if any, 
were used to locate the veteran's service medical records.  
The provisions of 38 C.F.R. § 3.159(c) provide that VA will 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  If VA is unable 
to obtain such records, VA must provide the claimant with 
oral or written notice of that fact.  The notice must contain 
various information, including an explanation of the efforts 
VA made to obtain the records and a description of any 
further action VA will take regarding the claim.  38 C.F.R. 
§ 3.159(e).  Accordingly, on Remand, the RO should make 
efforts to obtain the veteran's service medical records.

The veteran asserts that her current seizure disorder is 
related to in-service head trauma when she was hit on the 
head by a chair.  In connection with a prior claim filed in 
the 1940s, the veteran submitted several lay statements 
attesting to the in-service incident.  While service medical 
records are not available, the evidence contains a March 1948 
statement from Dr. Harry Silverman noting that he had treated 
the veteran in May 1946 for nervousness from post concussion 
syndrome.  (The veteran has been awarded service connection 
for an acquired psychiatric disorder as a result of this 
incident).  

While the veteran was afforded a VA examination in April 2005 
addressing her current seizure disorder, this examination is 
inadequate for adjudication purposes.  The examiner noted 
that he was unable to resolve whether the veteran's current 
seizure disorder was due a previous history of trauma.  On 
remand, the veteran should be afforded a new examination to 
determine if it is at least as likely as not that the 
veteran's current seizure disorder resulted from a head 
injury in service.  

By rating decision in June 2005, the RO denied special 
monthly compensation based on the need for aid and attendance 
or upon housebound status.  In September 2005, the veteran 
submitted a statement that the Board construes as a notice of 
disagreement with the June 2005 decision.  The RO has not 
provided the veteran with a statement of the case in response 
to the notice of disagreement.  Because the notice of 
disagreement placed the issue in appellate status, the matter 
must be remanded for the originating agency to issue a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999). 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should make another 
attempt to secure copies of the veteran's 
service medical records through official 
channels.  If the veteran's service 
medical records are not available, the 
veteran should be advised of this fact, 
the efforts VA made to obtain the records, 
and any other information required by the 
provisions of 38 C.F.R. § 3.159(e).

2.  The RO should furnish to the veteran 
and her representative a statement of the 
case addressing the issue of entitlement 
to special monthly compensation based on 
the need for regular aid and attendance or 
upon housebound status.  The veteran 
should be properly notified of the 
requirements to perfect an appeal with 
respect to this issue.

3.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
neurologist to determine the etiology of 
her current seizure disorder.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be made 
available to and be reviewed by the 
examiner.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder originated during 
active service or is otherwise 
etiologically related to active service 
to include being hit over the head with a 
chair.      

The supporting rationale for each opinion 
expressed must also be provided.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran and her representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


